Title: To Thomas Jefferson from David Humphreys, 25 January 1793
From: Humphreys, David
To: Jefferson, Thomas



Sir
Lisbon Janry. 25th. 1793

The enclosed Papers from No. 1. to No. 6. inclusive may serve to shew the proceedings I conceived myself authorised in taking, with respect to American flour and grain. The crisis is as favorable for obtaining a liberal policy as perhaps ever can be expected; and I have endeavoured to avail myself of it in as delicate and efficacious a manner as I was able. Some names of great authority, I know, approve of the systems I have proposed. Still the success is very precarious. Should the answers which Government will be under the necessity of giving not prove favorable, perhaps hereafter some statements of facts in the American News Papers may have a tendency to rouse this nation from its present torpid state to insist upon a wiser and better policy.
I have concerted with the Secretary of State for foreign affairs the mode of transacting our business during my absence. And I am determined that absence shall be of as short duration as possible. With  sincere & great esteem, I have the honour to be, Sir, Your most obedt. & Most humble Servt

D. Humphreys


P.S. I have but just this moment received the Box of Papers from the Custom House which came with your of July 12th. by way of Madeira. It is impossible to send such unweildy Packets on Horseback by the Spanish Ambassador’s ordinary Courier. And this is the only conveyance which offers. I have however sent to Mr. Carmichael all but such as appear to contain the large volumes of Laws and Journals. For this I have given a Moidore to the Courier. I have also informed Mr. Carmichael, that, not knowing where Mr. Short is at present, I must await his and Mr. Short’s information and dispositions for obtaining the remainder.

